Title: Notes on Jefferson’s “Statement” on the Batture at New Orleans, [ca. 12 August] 1810
From: Madison, James
To: 


[ca. 12 August 1810]

p. 16.form of stating the consultation seems to imply a more elaborate inquiry into the law than was then made: better to give a summary of the grounds; & appeal to the full view of the argts. in support of the opinion given.
Id.too unqualified pre-eminence ascribed to Civil Law.
17.quer. the advantage of the note which seems rather erudite & curious, than strictly within the scope of the reasoning which is sufficiently voluminous of necessity.
22.Tho’ true that a mere change of Govt. does not change laws, is it not probable, that by usage, or some other mode, the Spanish law had come into operation; since Thierry on the spot speaks so confidently? This remark applicable to the enquiry into the state of the F. & Civil Law previously in force.
27.comments on definition of Alluvion too strict. They destroy the idea of Alln: altogether. Alluvion, when real & legal, is found not like plastering a Wall, but coating a floor.
30.In the Etemologies, that of Platin, at least, far fetched. It is more probably derived from Plat—flat.
35–36.characteristic features distinguishing the cases of the lands back of the river & the batture seem to be 1: (the appendix to the argument supersedes the attempt here intended)
37et seq. Is not the point superfluously proved by so many quotations?
49&ctrop recherchè peut être.
51.& seq: distinction between fedl & state—Ex. & Legis: auths. not observd. in the reasoning
55.conveys idea of spontaneous advice, & concurrence of the P.
56.Well to be sure that the local law or usage did not confer the Chancery power exercised by the Court in this case. Moreau’s Memoir must be important on this as on some other points depending on the law of usage & the Civil law.

The rationale of the doctrine of Alluvion appears to be first, that the Claimant may lose as well as gain: secondly, that the space loses its fitness for common use, and takes a fitness for individual use: hence the doctrine does not apply to Towns where the gain would be disproporti[o]nate; and where the fitness of the space for public use, may be changed only, not lost.
The Batture would to Livingston be gain without possibility of loss; and retains its fitness for Pub: Use, as occasionally, a port, a Quay, and a quarry.

